 

Exhibit 10.1

 

June 29, 2015

 

Andrew J. Ritter

1260 So. Beverly Glen

No. 301
Los Angeles, CA 90024

 

Dear Mr. Ritter:

 

This letter sets forth the terms of your continued employment with Ritter
Pharmaceuticals, Inc. (the “Company”) as of the date of this letter (the
“Effective Date”). Except as otherwise provided for specifically, this letter
shall supersede and replace any previous letters or agreements with respect to
the matters set forth herein. For the avoidance of doubt, the fundraising bonus
opportunities provided for in the Executive Compensation Plan, dated September
25, 2013, will remain in effect. You shall continue to remain employed with the
Company as the President with all of your current duties, authorities and
responsibilities as of the Effective Date.

 

Compensation

 

Base Salary:  You will receive an annual base salary of $310,000, paid
semi-monthly in accordance with the Company’s payroll practice.

 

Bonus Compensation:  You will have the opportunity to earn an annual bonus based
upon a percentage of your base salary and the achievement of specific
performance measures as determined by the Company. Your initial target bonus
opportunity percentage equals 40%. The Company will review your base salary and
bonus opportunities at least annually for adjustments.

 

Severance:  You will be eligible for severance benefits under the Company’s
policy for employees in positions comparable to yours or pursuant to the terms,
if any, of a separate agreement with the Company.

 

Benefits

 

You will be entitled to continue to receive all employee benefits that the
Company customarily makes available to employees in positions comparable to
yours. Additionally, you will be eligible to receive equity award grants
pursuant to the terms of the Company’s equity compensation plans. Additionally,
you will also be entitled to receive up to $180,000, payable over a three-year
period, as reimbursement for tuition-related expenses incurred by you in
connection with your attending the University of Pennsylvania Wharton School of
Business to pursue an MBA.

 

Governing Law

 

The validity, interpretation, construction and performance of the provisions of
this letter shall be governed by the laws of the State of California without
reference to principles of conflicts of laws that would direct the application
of the law of any other jurisdiction.

 

Severability

 

The invalidity or unenforceability of any provision of this letter will not
affect the validity or enforceability of the other provisions of this offer
letter, which will remain in full force and effect. Moreover, if any provision
is found to be excessively broad in duration, scope or covered activity, the
provision will be construed, and to the extent necessary will be deemed to be
amended, so as to be enforceable to the maximum extent compatible with
applicable law.

 

 

   

 

 

Employment Relationship; Modification of Terms of Offer

 

Please be advised that neither this letter nor any statement made by the Company
or its parent, subsidiaries or affiliates is intended to be a contract of
employment for a definite period of time. That means that the employment
relationship established by this letter is “at will” and either you or the
Company may terminate the employment relationship at any time and for any
reason, with or without cause or notice. The Company may from time to time and
in its own discretion, change the terms and conditions of your employment with
or without notice.

 

To indicate your acceptance, please sign and return the enclosed copy of this
letter to me by June 29, 2015.

 

Sincerely,

 

Ritter Pharmaceuticals, Inc.

 

By:  /s/MICHAEL D. STEP     Michael D. Step,     Chief Executive Officer  

 

ACCEPTED:       /S/ANDREW J. RITTER   Andrew J. Ritter  

 

Date June 29, 2015

 



 

